DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12, 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2021.
Applicants provisionally elected group 2 claims 13, 14, and 18, and species 2.  Applicants traversed the restriction requirement by stating that the subject matter of claim 6 reads on the elected species.  Since the device claims as recited in claims 13, 14, 18 does not include a vent hole, this point is not persuasive since the species is directed to a non-elected invention.
Applicant further argues that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one group of claims and species would encompass a search for the remaining claims and species and therefor there would not be serious burden.  Examiner respectfully disagrees.  During the search for the MEMS device, searches were confined within B81B.  Meanwhile if a process for forming a MEMS device were performed, a search would have been confined to B81C and would have resulted in undue serious burden on the Examiner.  Therefore, these arguments are not found persuasive and claims 13, 14, 18 will be examined on their merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US PGPub 2016/0318757; hereinafter “Chou”).
Re claim 13: Chou teaches a MEMS device (device as shown in fig. 1A), comprising: a MEMS device wafer (120) having an operation element (deflectable element 122a; e.g. paragraph 17) formed on a substrate (104); and a CAP wafer (132) bonded to the MEMS device wafer (120) while covering the MEMS device wafer (120) to form an operation space (chamber 902; e.g. paragraph 51) for operably accommodating the operation element (122a), wherein: each of the MEMS device wafer (120) and the CAP wafer (132) is constituted by an SOI wafer or a Si wafer (bulk Si 902) has an inner wall formed of a material derived from the SOI wafer and/or the Si wafer (bulk Si wafer or SOI wafer; e.g. paragraphs 16 and 21) and is sealed (bonding ring structure 136; e.g. paragraph 22).
Re claim 14: Chou teaches the MEMS device according to claim 13, wherein the MEMS device (device as shown in fig. 1A) is constituted by a SOI wafer (120 can be a SOI wafer; e.g. paragraph 16) and the operation element (122a) is formed on a Si substrate (122a is formed of silicon) of the SOI wafer (120).
Re claim 18: Chou teaches the MEMS device according to claim 13 or 14, wherein the CAP wafer (132) is constituted by a Si single crystalline layer (132 is formed of bulk Si; e.g. paragraph 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0175525 to Feyh et al. shows at fig. 2 identical structure shown by Chou.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822